Citation Nr: 0729582	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for tinea versicolor, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran's tinea versicolor covers 20 to 40 percent of his 
entire body or 20 to 40 percent of his exposed areas, 
requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs, or limits any function.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Code 7816 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's psoriasis is evaluated as 10 percent disabling 
under Diagnostic Code 7816 for psoriasis.  A 30 percent 
evaluation is assigned for psoriasis with 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or if systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Diagnostic Code 7816.  

Diagnostic Code 7816 further provides that psoriasis may be 
rated alternatively under several other Diagnostic Codes, 
depending on the predominant disability.  Of these, only 
Diagnostic Code 7805 provides pertinent criteria for an 
evaluation in excess of 10 percent.  It provides that a scar 
may be evaluated based on limitation of function of the 
affected part.  Diagnostic Code 7805.  

VA outpatient treatment records show that in March 2003 the 
veteran reported a pruritic rash on the upper back.  He was 
treated with selenium sulfide lotion and shampoo.  In January 
2004, diffuse hypopigmented scaly macules were noted on the 
veteran's torso and upper extremities.  Well-demarcated scaly 
patches were noted adjacent to the crural folds.  The 
assessment was tinea versicolor and tinea cruris.

The report of a July 2003 VA examination provides that the 
veteran's last treatment for tinea versicolor was in March 
2003.  He stated that he still had the tinea versicolor.  The 
examiner noted it was asymptomatic, providing evidence 
against this claim.  The only problem was that the veteran 
had whitish spots on his upper trunk and shoulder area.  

On physical examination, the veteran had mild hyperpigmented 
scattered spots located on his shoulders and upper back, and 
anterior chest area.  There was no erythema, some mild 
scaliness and no excoriations present.  The diagnosis was 
tinea versicolor.  

The foregoing evidence weighs against the veteran's claim for 
an evaluation in excess of 10 percent for tinea versicolor.  
The veteran's treatment records simply do not show that his 
tinea versicolor covers 20 to 40 percent of his entire body 
or 20 to 40 percent of his exposed areas.  They are negative 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Diagnostic Code 7816.  The records 
also fail to show that the veteran's tinea versicolor limits 
any function.  Diagnostic Code 7805.

The Board has considered the veteran's written statement 
regarding active and inactive phases of the skin condition.  
In this case, the veteran's observations as to the severity 
of his visible skin symptoms are outweighed by the objective 
medical findings, as analyzed above.  The Board acknowledges 
his contentions that his tinea versicolor has active and 
inactive phases.  However, his outpatient treatment reports, 
which would be expected to reflect active phases, also fail 
to provide evidence of entitlement to a 30 percent 
evaluation.  In any event, even in an "active phase", there 
is absolutely no indication that even when in an active phase 
that the skin condition would meeting the higher evaluation 
criteria.  The veteran's own statements and the medical 
records he has submitted would suggest that it does not meet 
the higher standard when either active or inactive.
 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in June 2003 
that discussed the particular legal requirements applicable 
to the veteran's claim, the evidence considered, and the 
pertinent laws and regulations.  VA made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  In 
addition, VA conducted an examination.  In this case, the RO 
has made all reasonable efforts to assist the veteran in the 
development of his claim.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

An evaluation in excess of 10 percent for tinea versicolor is 
denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


